UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-53181 SOLERA NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 02-0774841 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 319 South Sheridan BoulevardLakewood, CO80226 (Address of principal executive offices, including zip code) (303) 209-8600 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.01 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYes þNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. oYes þNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ YesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yes þNo The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant computed by reference to the price at which the common equity was last sold as of June 29, 2012 was $8,684,944. The number of shares of common stock, par value $0.01 share, of the Registrant outstanding as of March 14, 2013, was 2,653,671. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Company’s definitive proxy statement for its 2013 Annual Meeting of Stockholders, expected to be held in May 2013, are incorporated by reference into Part III of this Form 10-K. SOLERA NATIONAL BANCORP, INC. ANNUAL REPORT ON FORM 10-K CONTENTS PAGE PART I ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 27 ITEM 1B. UNRESOLVED STAFF COMMENTS 33 ITEM 2. PROPERTIES 34 ITEM 3. LEGAL PROCEEDINGS 34 ITEM 4. MINE SAFETY DISCLOSURES 34 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 35 ITEM 6. SELECTED FINANCIAL DATA 36 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 36 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 47 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 47 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 48 ITEM 9A. CONTROLS AND PROCEDURES 48 ITEM 9B. OTHER INFORMATION 48 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 49 ITEM 11. EXECUTIVE COMPENSATION 49 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 49 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 49 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 49 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 50-51 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 2 Back to Table of Contents PART I INTRODUCTORY NOTE. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION AND RISK FACTORS This Report on Form 10-K contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 about Solera National Bancorp, Inc. (the “Company”) and its subsidiary, Solera National Bank (the “Bank,” collectively with the Company, sometimes referred to as “we,” “us” and “our”) that are subject to risks and uncertainties. Forward-looking statements include information concerning future financial performance, business strategy, projected plans and objectives. Statements preceded by, followed by or that otherwise include the words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “may increase,” “may fluctuate” and similar expressions of future or conditional verbs such as “will,” “should,” “would,” and “could” are generally forward-looking in nature and not historical facts. Actual results may differ materially from those projected, implied, anticipated or expected in the forward-looking statements. Readers of this Annual Report should not rely solely on the forward-looking statements and should consider all uncertainties and risks throughout this Report. The statements are representative only as of the date they are made, and the Company undertakes no obligation to update any forward-looking statement. These forward-looking statements, implicitly and explicitly, include the assumptions underlying the statements and other information with respect to the Company’s beliefs, plans, objectives, goals, expectations, anticipations, estimates, financial condition, results of operations, future performance and business, including management’s expectations and estimates with respect to revenues, expenses, return on equity, return on assets, efficiency ratio, asset quality and other financial data and capital and performance ratios. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, these statements involve risks and uncertainties that are subject to change based on various important factors, some of which are beyond the control of the Company. The following factors, among others, could cause the Company’s results or financial performance to differ materially from its goals, plans, objectives, intentions, expectations and other forward-looking statements: ● the Company has a limited operating history upon which to base an estimate of its future financial performance; ● management of Solera National Bank may be unable to limit credit risk associated with its loan portfolio, which would affect the Company’s profitability; ● general economic conditions may be less favorable than expected, causing an adverse impact on our financial performance; ● we are subject to extensive regulatory oversight, which could restrain our growth and profitability; ● our new residential mortgage lending division may expose us to increased operating and compliance risks; ● interest rate volatility could significantly harm our business; ● the Company may not be able to raise additional capital on terms favorable to it; ● the effects of competition from a variety of competitors; and ● other factors including those disclosed under “Part I – Item 1A. Risk Factors” in this Annual Report on Form 10-K. Any forward-looking statement made in this Annual Report on Form10-K or elsewhere speaks only as of the date on which it is made.New risks and uncertainties arise from time to time, and it is impossible for management to predict these events or how they may affect the Company.The Company has no duty to, and does not intend to, update or revise the forward-looking statements in this Annual Report on Form10-K after the date of this filing, except as may be required by law. In light of these risks and uncertainties, any forward-looking statement made in this Annual Report on Form10-K or elsewhere might not occur. 3 Back to Table of Contents ITEM 1. BUSINESS Overview Solera National Bancorp, Inc. - The Company, headquartered in Lakewood, Colorado, was organized as a Delaware corporation in 2006 to serve as a bank holding company for the Bank. The Company received approval from the Federal Reserve Bank of Kansas City to operate as a bank holding company for Solera National Bank in July 2007. The Company raised a total of $25.5 million in its initial public offering and used $20.0 million of the proceeds to purchase shares of the Bank’s common stock. At this time, the Company engages in no material business operations other than owning and managing the Bank.At December 31, 2012, Solera National Bancorp, Inc. had no employees, as all staff are employees of the Bank. Solera National Bank. - On September 10, 2007, the Bank began banking operations as a federally-chartered national bank, having received all necessary regulatory approvals. The Federal Deposit Insurance Corporation (“FDIC”) insures the Bank’s deposit accounts up to the maximum amount currently allowable under federal law. The Bank is subject to examination and regulation by the Office of the Comptroller of the Currency (“OCC”). The Bank is further subject to regulations by the Federal Reserve Board concerning reserves to be maintained against deposits and certain other matters and is a member of the Federal Reserve Bank (“FRB”). On June 29, 2012, the OCC terminated the Amended Consent Order (the “Consent Order”) by and between the OCC and Solera National Bank which was entered into on December 16, 2010.The Consent Order replaced and superseded the consent order entered into on March 18, 2010 by the Bank.As such, the Bank is no longer subject to any formal or informal regulatory agreement. Solera National Bank is a full-service commercial bank headquartered in Lakewood, Colorado that offers a broad range of commercial and consumer banking services to small- and medium-sized businesses, licensed professionals and individuals primarily located in the six-county Denver metropolitan area. While the Bank serves the entire community, it has a specialized focus serving the local Hispanic and other minority populations which it believes are currently underserved. In December 2012, the Company launched a residential mortgage division with five loan production offices in Colorado including Boulder, two locations in Colorado Springs, the Denver Tech Center and Durango.With the addition of more than 50 mortgage professionals, the Bank now offers residential mortgage loans, the vast majority of which will be sold on the secondary market.In the aftermath of the recent economic recession and the changing regulatory environment, we concluded that a combination of disruption in the residential mortgage lending market, the stringent underwriting standards which followed, and the historically low interest rate environment, presented a significant opportunity to expand our residential mortgage lending capabilities. As a result, we spent considerable effort exploring options, and in 2012, we identified a group of mortgage professionals seeking to align with a bank. After an extended due diligence period, we determined that this group brought the skills and experience required to enter this line of business thereby increasing franchise value. As of December 31, 2012, the Bank had 63 full-time equivalent employees.That number reached 82 employees during the first quarter 2013 after the new residential mortgage division became fully operational. Available Information The Company’s Investor Relations information can be obtained through the Bank’s internet address, www.solerabank.com. The Company makes available on or through its Investor Relations page, without charge, its annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after such reports are electronically filed with, or furnished to, the Securities and Exchange Commission (“SEC”). The Company’s reports filed with, or furnished to, the SEC are also available at the SEC’s website at www.sec.gov. In addition, the Company makes available, free of charge, its press releases, and charters for the Audit Committee, Compensation Committee and Nomination and Corporate Governance Committee through the Company’s Investor Relations page. Information on our website is not incorporated by reference into this document and should not be considered part of this Report. 4 Back to Table of Contents Philosophy and Strategy Solera National Bank operates as a full-service community bank and mortgage banking operation offering a wide array of financial products and services while emphasizing prompt, personalized customer service.The Bank believes that this philosophy, encompassing the service aspects of community banking, distinguishes the Bank from its competitors. To carry out its philosophy, the Bank’s business strategy involves the following: ● capitalizing on the diverse community involvement, professional expertise and personal and business contacts of its Directors, executive officers and Community Advisory Council members; ● hiring and retaining experienced and qualified banking personnel, several of whom are fluent in Spanish; ● providing personalized customer service with consistent, local decision-making authority; ● utilizing technology and strategic outsourcing to provide a broad array of convenient products and services; ● operating from a highly visible and accessible banking office in close proximity to concentrations of targeted commercial businesses, professionals and individuals; and ● utilizing an effective business development calling program. Market Opportunities Primary Service Area. Solera National Bank’s primary service area for its community banking operation is the six-county Denver metropolitan area.The Bank’s main office is located at 319 South Sheridan Boulevard in Lakewood, Colorado. According to information gathered from SNL Analytics, within a three mile radius of the Bank’s main office, there are approximately 7,250 businesses, 97,000 employees and 198,000 residents. The Bank is targeting these small- to mid-sized businesses, as well as local residents. This location offers the ability to target Hispanic and other minority populations as approximately 52% are Hispanic households within three miles of the Bank’s main office.Most of the Bank’s customers are from our primary service area.With the addition of the residential mortgage division, the Bank now has a presence in Boulder, Colorado Springs, the Denver Tech Center and Durango. National Economy. On a national level, the economic recovery stalled in the fourth quarter of 2012.However, most economic indicators showed positive growth for the year, with momentum heading into 2013.The second estimate release by the Bureau of Economic Analysis on February 28, 2013 showed that the U.S. GDP increased at an annual rate of only 0.1 percent in the fourth quarter. The increase in real GDP in the fourth quarter primarily reflected positive contributions frompersonal consumption expenditures (PCE), nonresidential fixed investment, and residential fixedinvestment that were partly offset by negative contributions from private inventory investment, federalgovernment spending, exports, and state and local government spending.Imports, which are a subtraction in the calculation of GDP, decreased.Job and income gains are expected to continue, along with further strengthening in the housing market.Consumer confidence readings declined in January, with the majority of respondents indicating concerns over their financial situation driven largely by federal tax increases and spending cuts. The U.S. economy added 236,000 jobs in February while hiring in December was revised upward by 23,000 and January was revised downward by 38,000, according to figures released bythe U.S. Labor Departmenton March 8, 2013. The unemployment rate edged down to 7.7%, but has shown little net movement since September 2012. Although the job market is improving, the pace of improvement stillremains too slow to absorb the approximately22.6 million people who are either out of work or underemployed. 5 Back to Table of Contents Colorado Economy.According to statistics released on March 18, 2013 by the Colorado Department of Labor and Employment, nonfarm payroll jobs in Colorado increased by 7,100 from December to January for a total of 2,342,900 jobs, according to the survey of business establishments.According to the survey of households, the unemployment rate decreased two-tenths of a percentage point to 7.3%.The number of people actively participating in the labor force increased 6,000 to 2,753,500 and total employment increased 11,800 to 2,552,800 causing the number of unemployed to decline 5,800. Over the year, the unemployment rate is down 1% from 8.3% in January 2012.The number of Coloradans participating in the labor force increased 12,000, total employment increased 38,100 and the number of unemployed decreased 26,100. Denver Metropolitan Area Economy.Economic indicators released for 2012 show positive signs of growth, with the year proving to be stronger than expected.The unemployment average for 2012 was lower than in 2011, home sales and median home prices are slowly increasing, and stock market returns are encouraging considering recent turmoil in fiscal policies, according to data compiled by the Metro Denver Economic Development Corporation (Metro Denver EDC) in its Monthly Economic Summary for February 2013.However, consumer confidence remains uneasy.The Denver metro area's unemployment rate remained stable at 7.2 percent in December.The year-to-date average shows Metro Denver’s rate for 2012 was 7.7 percent.For 2012, employment increased by 34,500 jobs over 2011, an increase of 2.5 percent. Management believes that our primary market has begun to stabilize compared to the significant negative trends experienced at the height of the recession.However, there can be no guarantee that continued concerns about the global economy will not have an adverse impact on the local economy in which we operate. Competition.Solera National Bank faces substantial competition in both lending and deposit originations from other commercial banks, savings and loan associations, credit unions, consumer finance companies, pension trusts, mutual funds, insurance companies, mortgage bankers and brokers, brokerage and investment banking firms, asset-based non-bank lenders, and certain other non-financial institutions, including retail stores, that may offer more favorable financing alternatives than the Bank.The Bank generally competes based on customer service, the rates of interest charged on loans and the rates of interest paid for deposits. According to information disclosed on the FDIC’s website (www.fdic.gov), as of June 30, 2012, most of the deposits held in traditional banking institutions in the Bank’s primary banking market were attributable to super-regional banks (serving several states) and branch offices of out-of-state banks. The Company believes that banks headquartered outside of its primary service areas often lack the consistency of local leadership necessary to provide efficient service to individuals and small- to medium-sized business customers. Through its local ownership and management, the Company believes Solera National Bank is positioned to efficiently provide these customers with loan, deposit and other financial products tailored to fit their specific needs. We believe that we can compete effectively with larger and more established banks through an active business development program and by offering local access, competitive products and services, and more responsive customer service. Business Strategy Operating Strategy. In order to achieve the level of prompt, responsive service necessary to attract customers and to develop the Bank’s image as a local bank with a community focus, we have employed the following operating strategies: ● Experienced senior management. Our senior management possesses extensive experience in the banking industry, as well as substantial business and banking contacts in our primary service area.Additionally, our newly hired President of the residential mortgage division has extensive experience managing mortgage banking activities. ● Quality employees. We have hired, and will continue to hire, highly-trained and seasoned staff. Ongoing training provides the staff with extensive knowledge of the Bank’s products and services enabling our employees to answer questions and resolve customer issues quickly.We have hired staff fluent in Spanish to serve diverse banking customers, including the Hispanic community. ● Community-oriented Board of Directors. The Bank’s directors are either experienced bankers or local business and community leaders. All of our Directors are currently or have been residents of the Bank’s primary service area, and most have significant business ties to the Bank’s primary service area, enabling them to be sensitive and responsive to the needs of the community. Additionally, the Board of Directors encompasses a wide variety of business experience and community involvement. 6 Back to Table of Contents ● Well situated sites. The main banking office, located at 319 South Sheridan Boulevard in Lakewood, Colorado, occupies a highly visible location at a major traffic intersection. This site gives the Bank highly visible presence in a market that is dominated by branch offices of banks headquartered out of the area.Each of the mortgage offices is located in active mortgage markets with excellent access to a broad customer base. ● Individual customer focus. The Bank is able to respond to credit requests quickly and be more flexible in approving loans based on collateral quality and personal knowledge of the customer. Clients enjoy the convenience of on-site visits by the Bank’s business relationship managers and business consultation services. ● Financial education and information resource center. The Bank serves as a financial and information center for the community, sponsoring professionals to conduct seminars and workshops on a variety of subjects of interest. ● Officer, Director and Community Advisory Council call program. We have implemented an active call program to promote our philosophy. The purpose of this call program is to visit prospective customers and to describe the Bank’s products, services and philosophy and attend various business and community functions. All of the Bank’s officers, Directors and Community Advisory Council members have extensive contacts in the Denver metropolitan market area. ● Marketing and advertising. The most significant marketing efforts include sponsorships of community events, support of local non-profits and the calls on contacts provided primarily by Bank officers. Growth Strategies. We have implemented the following growth strategies: ● Capitalize on community orientation. Management is capitalizing on the Bank’s position as an independent, community bank to attract individuals, professionals and local business customers that may be underserved by larger banking institutions in its market area. As discussed previously, this includes tailoring services to the needs of the local community, particularly the Hispanic population. ● Capitalize on newly launched residential mortgage lending division.Management will be implementing cross-selling strategies targeting our banking and residential mortgage customers.Additionally, management is evaluating the opportunity to convert one or more of the recently acquired residential mortgage loan production offices into deposit-taking locations which should increase the number of customer relationships and core deposits. ● Emphasize local decision-making. We are able to differentiate ourselves from the major regional banks operating in our market area by offering local decision-making by experienced bankers. This helps the Bank attract local businesses and service-minded customers. ● Attract experienced lending officers. Solera National Bank has hired experienced, well-trained lending officers. By hiring experienced lending officers, the Bank is able to grow more rapidly than it would if it hired inexperienced lending officers. ● Offer fee-generating products and services. The Bank’s range of services, pricing strategies, interest rates paid and charged, and hours of operation are structured to attract its target customers and increase its market share. Solera National Bank strives to offer the small business person, professional, entrepreneur, home buyer and consumer, competitively priced products and services while utilizing technology and strategic outsourcing to increase fee revenue.Our mortgage operation is expected to significantly enhance our noninterest income. ● Small business lending. The Bank provides services and capabilities for small- to medium-sized businesses utilizing long-term financing for business acquisition, debt refinancing, working capital, real estate and equipment. The Bank has hired loan officers with extensive knowledge of small-business lending to provide adequate funding for the needs of these potential customers. 7 Back to Table of Contents Lending Services Lending Policy. The Bank offers a full range of lending products including mortgage loans for both purchase and refinance customers, commercial loans to small- to medium-sized businesses, professionals, and consumer loans to individuals. The Bank understands that it is competing for these loans with competitors who are well established in its primary market area and have greater resources and lending limits.A timely response to credit requests has provided the Bank a competitive advantage. The Bank’s loan approval policy provides for two levels of lending authority. When the amount of total loans to a single borrower exceeds the Bank’s President’s or Chief Credit Officer’s lending authority, the Board of Directors’ Credit Committee determines whether to approve the loan request. In addition, all mortgage loans are carefully underwritten to ensure compliance with residential mortgage rules and regulations and with our secondary market investors’ policies. Lending Limits. The Bank’s lending activities are subject to a variety of lending limits. In general, the Bank may loan to any one borrower a maximum amount equal to 15% of the Bank’s capital and surplus, or 25% if the amount that exceeds 15% is fully secured by financial instruments.The amount of these lending limits increase or decrease as the Bank’s capital increases or decreases as a result of its earnings or losses, among other reasons. Credit Risks. The principal economic risk associated with each category of loans that the Bank expects to make is the creditworthiness of the borrower. Borrower creditworthiness is affected by general economic conditions and the strength of the relevant business market segment which impacts a borrower’s ability to repay. The larger, well-established financial institutions in the Bank’s primary service area are likely to make proportionately more loans to medium- and large-sized businesses than the Bank will make. The majority of the Bank’s commercial loans are made to small- and medium-sized businesses that may be less able to withstand competitive, economic and financial pressures than larger borrowers. Real Estate Loans. The Bank makes residential mortgage loans to be sold, commercial real estate loans, construction and development loans and residential real estate loans. The following is a description of each of the major categories of real estate loans that the Bank makes and the risks associated with each category of loan. ● Commercial real estate loans. Commercial real estate loan terms generally are limited to ten years or less, although payments may be structured on a longer amortization basis. Interest rates may be fixed or adjustable, although rates typically will not be fixed for a period exceeding 60 months. The Bank generally charges an origination fee for its services. The Bank also generally requires personal guarantees from the principal owners of the business or property supported by a review by Bank management of the principal owners’ personal financial statements. For analytical purposes, we categorize our commercial real estate loans into those that are owner occupied and those that are non-owner occupied.Generally, non-owner occupied loans have more inherent risk as the borrower’s ability to repay is dependent upon the tenant’s ability to pay.Risks associated with commercial real estate loans include fluctuations in the value of real estate, new job creation trends, tenant vacancy rates and the quality of the borrowers’ management. The Bank limits its risk by analyzing borrowers’ cash flow and collateral value on an ongoing basis. ● Construction and development loans. The Bank generally makes owner-occupied construction loans with a pre-approved take-out loan and considers non-owner occupied construction loans on a case-by-case basis. Construction and development loans are generally made with a term of twelve to eighteen months and interest is paid monthly. The ratio of the loan principal to the value of the collateral as established by independent appraisal typically will not exceed industry standards. Loan proceeds are disbursed based on the percentage of completion and only after the project has been inspected by an experienced construction lender or third-party inspector. Risks associated with construction loans include fluctuations in the value of real estate and new job creation trends. ● Residential real estate loans (portfolio). The Bank makes residential real estate loans consisting of residential second mortgage loans, home equity loans and lines of credit, and home improvement loans and lending for the purchase or refinance of one-to-four family properties. The amortization of second mortgages generally does not exceed 15 years and the rates are generally not fixed for over 60 months. The amortization of first mortgages will not exceed 30 years and the rates are generally adjustable.All loans are made in accordance with the Bank’s appraisal policy with the ratio of the loan principal to the value of collateral as established by independent appraisal not exceeding 80%, unless the borrower has private mortgage insurance. The Bank expects that these loan-to-value ratios will be sufficient to compensate for fluctuations in real estate market value and to minimize losses that could result from a downturn in the residential real estate market. 8 Back to Table of Contents ● Residential real estate loans (held for sale).Beginning in December 2012, the Bank began offering traditional residential mortgage loans.These loans are generally conventional, conforming loans for the purchase or refinance of a one-to-four family property.These loans are recorded as loans held for sale on the Bank’s Consolidated Balance Sheets as they will be sold to an investor on the secondary market which significantly reduces our credit risk.The Bank enters into an interest rate lock commitment with the customer and simultaneously enters into a forward sales commitment with the secondary market investor which locks the pricing on the subsequent sale of the loan thereby eliminating the Bank’s exposure to interest rate risk. Commercial and Industrial Loans. We target small- to medium-sized commercial and industrial businesses. The terms of these loans vary by purpose and by type of underlying collateral, if any. The commercial loans are primarily underwritten on the basis of the borrower’s ability to service the loan from cash flow. The Bank typically makes equipment loans for a term of seven years or less at fixed or variable rates, with the loan fully amortized over the term. Loans to support working capital typically have terms not exceeding one year and will usually be secured by accounts receivable, inventory or personal guarantees of the principals of the business. For loans secured by accounts receivable or inventory, principal is repaid as the assets securing the loan are converted into cash, and for loans secured with other types of collateral, principal is amortized during the term of the loan with remaining principal due at maturity. The quality of the commercial borrower’s management and its ability both to properly evaluate changes in the supply and demand characteristics affecting its markets for products and services and to effectively respond to such changes are significant factors in a commercial borrower’s creditworthiness. The Bank also offers a number of Small Business Administration (“SBA”) guaranteed loan programs to assist small businesses.The 504 program provides small businesses needing “brick and mortar” financing with long-term, fixed-rate financing to acquire major fixed assets for expansion or modernization. The 7(a) program helps start-up and existing small businesses obtain financing when they might not be eligible for business loans through traditional lending channels. Consumer Loans. The Bank offers a variety of loans to individuals for personal, family and household purposes, including secured and unsecured installment and term loans.The loan officer reviews the borrower’s past credit history, past income level, debt history and cash flow to determine the impact of all these factors on the ability of the borrower to make future payments as agreed.The principal competitors for consumer loans are the established banks, credit unions and finance companies in the Bank’s market. Composition of portfolio - The following table sets forth the composition of the Bank’s loan portfolio according to the loan’s purpose: ($ in thousands) December 31, Commercial real estate (“CRE”) $ $ Commercial and industrial Residential real estate Construction and development Consumer 45 GROSS LOANS Net deferred expenses / (fees) (77 ) Allowance for loan and lease losses (1,063 ) (1,067 ) LOANS, NET $ $ 9 Back to Table of Contents Average loan size of portfolio - The following table sets forth the number of loans of the Bank, and the average size of each loan, within each category of the loan portfolio. December 31, ($ in thousands) # of Loans Average Loan Size # of Loans Average Loan Size Commercial real estate 75 $ 63 $ Commercial and industrial 59 43 Residential real estate 48 36 Construction and development 2 4 Consumer 32 19 25 2 GROSS LOANS $ $ Re-pricing of portfolio - The following table summarizes the maturities for fixed rate loans and the re-pricing intervals for adjustable rate loans. A portion of the adjustable rate loans have floors which will keep those loans from re-pricing until interest rates move above those floors. ($ in thousands) December 31, 2012 December 31, 2011 Principal Balance Principal Balance Interval Fixed Rate Adjustable Rate(1) Total Fixed Rate Adjustable Rate(2) Total < 3 months $ $ $ $
